DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed November 16, 2021 has been entered. 
Claims 1-20 have been canceled. 
Claims 21-40 have been added.
Claims 21-40 are pending in this application. 

Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37, page 6, line 1, “The method of claim 21” should read as “The method of claim 31”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 (including the limitations of claim 11) of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 are similarly recited in claim 19 of U.S. Patent No. 11,175,989 B1. Specifically, the claimed “system” as recited in claim 21, including its features, are repeated in claim 19 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 21 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 11,175,989 B1.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 13 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 25 are included in the limitations of claims 19 and 13 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to reduce padding on the selected compressed data blocks, as recited in claim 13 of U.S. Patent No. 11,175,989 B1, located in the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 13 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 25 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 13 of U.S. Patent No. 11,175,989 B1.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 14 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 26 are included in the limitations of claims 19 and 14 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have a first and second compressed blocks of the write group have different ages, as recited in claim 14 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 14 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 26 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 14 of U.S. Patent No. 11,175,989 B1.

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 15 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 27 are included in the limitations of claims 19 and 15 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group, as recited in claim 15 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 15 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 27 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 15 of U.S. Patent No. 11,175,989 B1.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 16 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 28 are included in the limitations of claims 19 and 16 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group using parity calculations, as recited in claim 16 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 16 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 28 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 16 of U.S. Patent No. 11,175,989 B1.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 17 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 29 are included in the limitations of claims 19 and 17 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group with parity data, as recited in claim 17 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 17 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 29 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 17 of U.S. Patent No. 11,175,989 B1.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 18 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 30 are included in the limitations of claims 19 and 18 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group with parity data, as recited in claim 18 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 19 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 11 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 19 and 18 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 30 are rejected under nonstatutory double patenting as being obvious over claim 19 in view of claim 18 of U.S. Patent No. 11,175,989 B1.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 (including the limitations of claim 1) of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 31 are similarly recited in claim 10 of U.S. Patent No. 11,175,989 B1. Specifically, the claimed “method” as recited in claim 31, including its features, are repeated in claim 10 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 31 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 11,175,989 B1.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 3 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 35 are included in the limitations of claims 10 and 3 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to pad the selected compressed data blocks, as recited in claim 3 of U.S. Patent No. 11,175,989 B1, located in the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 3 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 35 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 3 of U.S. Patent No. 11,175,989 B1.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 4 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 36 are included in the limitations of claims 10 and 4 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have a first and second compressed blocks of the write group have different ages, as recited in claim 4 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 4 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 36 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 4 of U.S. Patent No. 11,175,989 B1.

Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 5 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 37 are included in the limitations of claims 10 and 5 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group, as recited in claim 5 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 5 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 37 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 5 of U.S. Patent No. 11,175,989 B1.

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 6 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 38 are included in the limitations of claims 10 and 6 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group using parity calculations, as recited in claim 6 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 6 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 38 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 6 of U.S. Patent No. 11,175,989 B1.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 39 are included in the limitations of claims 10 and 7 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group with parity data, as recited in claim 7 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 7 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 39 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 7 of U.S. Patent No. 11,175,989 B1.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 8 of U.S. Patent No. 11,175,989 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 40 are included in the limitations of claims 10 and 8 of U.S. Patent No. 11,175,989 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to remove a compressed data block from the write group and add a replacement data block to the write group with parity data, as recited in claim 8 of U.S. Patent No. 11,175,989 B1, within the plurality of pools as recited in claim 10 of U.S. Patent No. 10,153,781 B2, because this combination is merely a known algorithm for generating the claimed “encoded blocks of the write group” as recited in claim 1 of U.S. Patent No. U.S. Patent No. 11,175,989 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in the clams. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 10 and 8 of U.S. Patent No. 11,175,989 B1. Therefore, the limitations of claim 40 are rejected under nonstatutory double patenting as being obvious over claim 10 in view of claim 8 of U.S. Patent No. 11,175,989 B1.

Allowable Subject Matter
Claims 21, 25-31 and 35-40 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
Claims 22-24 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 21, Mao (U.S. Patent No. 10,454,498 B1) discloses: A system comprising:
a node (storage node 150) of a storage cluster (storage cluster 161) coupled to one or more storage devices; and
a processor (CPU 156, i.e., processor) included in the node, the processor executing instructions configured to:
compress data associated with write requests into data blocks of various sizes, the write requests being received at the node;
(14:41–58: “Referring to FIG. 2A, storage cluster 161 is scalable, meaning that storage capacity with non-uniform storage sizes is readily added, as described above. One or more storage nodes 150 can be plugged into or removed from each chassis and the storage cluster self-configures in some embodiments. Plug-in storage nodes 150, whether installed in a chassis as delivered or later added, can have different sizes. For example, in one embodiment a storage node 150 can have any multiple of 4 TB, e.g., 8 TB, 12 TB, 16 TB, 32 TB, etc. In further embodiments, a storage node 150 could have any multiple of other storage amounts or capacities. Storage capacity of each storage node 150 is broadcast, and influences decisions of how to stripe the data. For maximum storage efficiency, an embodiment can self-configure as wide as possible in the stripe, subject to a predetermined requirement of continued operation with loss of up to one, or up to two, non-volatile solid state storage units 152 or storage nodes 150 within the chassis.”
18:1–18: “Data and metadata is stored by a set of underlying storage layouts that are optimized for varying workload patterns and storage devices. These layouts incorporate multiple redundancy schemes, compression formats and index algorithms. Some of these layouts store information about authorities and authority masters, while others store file metadata and file data. The redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device (such as a NAND flash chip), erasure codes that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures. In some embodiments, low density parity check (‘LDPC’) code is used within a single storage unit. Reed-Solomon encoding is used within a storage cluster, and mirroring is used within a storage grid in some embodiments. Metadata may be stored using an ordered log structured index (such as a Log Structured Merge Tree), and large data may not be stored in a log structured layout.”
22:28–50: “FIG. 2F depicts elasticity software layers in blades 252 of a storage cluster, in accordance with some embodiments. In the elasticity structure, elasticity software is symmetric, i.e., each blade's compute module 270 runs the three identical layers of processes depicted in FIG. 2F. Storage managers 274 execute read and write requests from other blades 252 for data and metadata stored in local storage unit 152 NVRAM 204 and flash 206. Authorities 168 fulfill client requests by issuing the necessary reads and writes to the blades 252 on whose storage units 152 the corresponding data or metadata resides. Endpoints 272 parse client connection requests received from switch fabric 146 supervisory software, relay the client connection requests to the authorities 168 responsible for fulfillment, and relay the authorities' 168 responses to clients. The symmetric three-layer structure enables the storage system's high degree of concurrency. Elasticity scales out efficiently and reliably in these embodiments. In addition, elasticity implements a unique scale-out technique that balances work evenly across all resources regardless of client access pattern, and maximizes concurrency by eliminating much of the need for inter-blade coordination that typically occurs with conventional distributed locking.”
The Examiner finds the storage managers 274 executing write request for data and metadata within flash storage node 150, comprising various sized non-volatile solid state storage units, and in accordance with a compression format as disclosed in Mao teaches the claimed “compress data associated with write requests into data blocks of various sizes, the write requests being received at the node”.);
. . . [maintaining a pool of the various-sized compressed data blocks] (45:50–46:4: “Various embodiments could output compression data 404 in various data compression formats, known or to be devised, which are not further discussed herein. One suitable format for one embodiment of the hardware data compression pipeline 400 is the LZ 4 (Lempel-Ziv-Welch compression version 4) format, shown in FIG. 4 as an example. Other Lempel-Ziv data compression formats, such as LZ77, LZ78, LZ1, LZ2, LZFSE, LZJB, LZMA, LZO, LZRW, LZS, LZSS, LZW, LZWL, LZX, Broth, and Zstandard, and other compression formats may be suitable for various embodiments. In this example, variable length strings are represented in the compression data 404, with each string reported in the string record format shown. A token 406 takes one byte of the string record, in which the four high bits record the length of the literal in bytes, and the four low bits record the length of a match to the pre-compression data 402, or equivalently a match to the post-decompression data, i.e., a match to uncompressed data. Decompression is not shown, but is readily understood in available literature, and may be performed in software or in hardware in various embodiments.”); . . .and  
9applying an erasure code to the [ ] compressed data blocks to 10generate one or more encoded blocks of the write group for 11redundancy of the compressed data blocks	(12:5–35: “The embodiments depicted with reference to FIGS. 2A-G illustrate a storage cluster that stores user data, such as user data originating from one or more user or client systems or other sources external to the storage cluster. The storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, using erasure coding and redundant copies of metadata. Erasure coding refers to a method of data protection or reconstruction in which data is stored across a set of different locations, such as disks, storage nodes or geographic locations. Flash memory is one type of solid-state memory that may be integrated with the embodiments, although the embodiments may be extended to other types of solid-state memory or other storage medium, including non-solid state memory. Control of storage locations and workloads are distributed across the storage locations in a clustered peer-to-peer system. Tasks such as mediating communications between the various storage nodes, detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes, are all handled on a distributed basis. Data is laid out or distributed across multiple storage nodes in data fragments or stripes that support data recovery in some embodiments. Ownership of data can be reassigned within a cluster, independent of input and output patterns. This architecture described in more detail below allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations. In various embodiments, a storage node may be referred to as a cluster node, a blade, or a server.”).
Enz (U.S. Patent Application Publication No. 2020/0169607 A1) discloses: 
compress data associated with write requests into data blocks of various sizes, the write requests being received at the node (Paragraph [0120]: “Moving now to FIGS. 4A and 4B, flow diagrams for one embodiment of the handling of I/O requests for a defined storage area with an associated pipeline definition in a disaggregated storage cluster are depicted. Turning first to FIG. 4A, a flow diagram for one embodiment of the handling of a write request for a storage area is depicted. At some point after a storage area (e.g., namespace or volume with associated pipeline definition) is defined in the disaggregated storage cluster, a write request for the storage area may be received 402. This write request may identify the storage area (e.g., include an identifier for the storage area) or a portion of the storage area to access (e.g., an address, length, or block of the storage area or a key for the storage area) (the storage area or portion thereof are collectively referred to herein as the storage identifier). The write request may also include the data to be written to the identified storage area. The write request may be sent to receiving storage target 410 a. This receiving storage target 410 a may be associated with the location returned to the user for accessing the storage area when it was designed.”); 
. . . [maintaining a pool of the various-sized compressed data blocks] (Paragraph [0125]: “The data service 432 b (e.g., an encoder or transcoder, encryption service, or other type of data service) may process the data 450 a and return the processed data 450 b (e.g., which may be of a different size or type than received data 450 a) to the first storage target 410 b (e.g., the storage target 410 on which the data service 432 b is deployed). When the data service 432 b is done, the resulting data 450 b can then be routed to the second storage target 410 b defined in the pipeline definition for the storage area along with the storage area identifier 452 for the storage area. Specifically, using the identified storage area object 486 b at the first storage target 410 b for the identified storage area, a destination storage target 410 for data for that storage area to be sent (e.g., for a write request) from the first storage target 410 b may be determined (here, second storage target 410 c), and the data 450 b generated at the first storage target 410 b may be routed to the determined storage target 410 c.”); . . . ; and 
apply an erasure code to the [ ] compressed data blocks to algorithmically generate one or more encoded blocks of the write group (Paragraph [0047]: “In particular, in certain embodiments, the data services may be contained within a standard, driveless server that functions as a DS node (or alternatively may also have local storage). This server may have several network adapters such that it may function like an NVMeoF initiator (e.g., on the “back-end”) to remotely connect to media drives (e.g., often connecting to multiple different FBOFs). These remote drives then act the same as local drives in a typical NVMeoF target. The data service node can also act as a NVMeoF target (e.g., on the “front-end”) to export volumes or key/value namespaces to other initiators (e.g., hosts or the like). The exported volumes or namespaces may include volumes or namespaces including data on which processor intensive operations, including RAID levels, erasure encoding, encryption, compression, end-to-end data protection, or custom data transformations (such as transcoding data into multiple formats) are to be applied.”).
Li (U.S. Patent Application Publication No. 2021/0019066 A1) discloses: compress data associated with write requests into data blocks . . . , the write requests being received at the node; 
organize the [] compressed data blocks into a [ ] pool[] (Paragraph [0040]: “A “cold data pool,” “a cold data pool device,” or a “cold data pool box” refers to a computing device which is coupled to a network switch, and can include a plurality of storage drives. In the embodiments described herein, a distributed storage system can identify “cold” data stored in a storage node and move the cold data from the storage node to the cold data pool, as described below in relation to FIG. 6.”
Paragraph [0051]: “For example, during operation, compute node 302 (or 304) can receive an I/O request to read, write, or otherwise access data. In handling a write request, compute node 302 can send the data to both network switch A 312 and network switch B 314. Each of these network switches can write the data to its persistent cache, and immediately send back an acknowledgement to compute node 302 (or 304) of a successful write. Once the system has determined that the data has been successfully written to the respective persistent caches of network switches A 312 and B 314, one of the network switches can initiate the data reduction process, as described below in relation to FIG. 4. This data reduction process can include video transcoding, compression, de-duplication, and erasure coding, to obtain EC-encoded data which has been reduced in size from an original size. The EC-encoded data can be an EC codeword.”
Paragraph [0055]: “The system can move, transmit, or transfer identified cold data 356 and 358 to, respectively, network switch A 312 and network switch B 314, and can subsequently move, transmit, or transfer cold data 356 and cold data 358 from the respective network switches to cold data pool device 342 (e.g., via, respectively, communications 352 and 354).”
The Examiner finds the data reduction process, performed by network switch A 312 and network switch B 314, to obtain erasure encoded data from the received data and associated write request from compute node 302 as disclosed in Li teaches the claimed “compress data associated with write requests into data blocks . . . , the write requests being received at the node”.
The Examiner further finds the transferring of the cold data 356 and cold data 358 from the respective network switches (A 312 or B 314) to cold data pool device 342 as disclosed in Li teaches the claimed “organize the [] compressed data blocks into a [ ] pool[”.).
However, the Examiner finds Mao, Enz and Li do not teach or suggest the claimed “system comprising: a node of a storage cluster coupled to one or more storage devices; and a processor included in the node, the processor executing instructions configured to: compress data associated with write requests into data blocks of various sizes, the write requests being received at the node; organize the various-sized compressed data blocks into a plurality of pools; select a set of compressed data blocks from one of the plurality of pools to form a write group; and apply an erasure code to the selected compressed data blocks to algorithmically generate one or more encoded blocks of the write group.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.  

Regarding independent claim 31, Mao (U.S. Patent No. 10,454,498 B1) discloses: A method comprising: compressing data associated with write requests into data blocks of various sizes, the write requests being received at a node of a storage cluster
(18:1–18: “Data and metadata is stored by a set of underlying storage layouts that are optimized for varying workload patterns and storage devices. These layouts incorporate multiple redundancy schemes, compression formats and index algorithms. Some of these layouts store information about authorities and authority masters, while others store file metadata and file data. The redundancy schemes include error correction codes that tolerate corrupted bits within a single storage device (such as a NAND flash chip), erasure codes that tolerate the failure of multiple storage nodes, and replication schemes that tolerate data center or regional failures. In some embodiments, low density parity check (‘LDPC’) code is used within a single storage unit. Reed-Solomon encoding is used within a storage cluster, and mirroring is used within a storage grid in some embodiments. Metadata may be stored using an ordered log structured index (such as a Log Structured Merge Tree), and large data may not be stored in a log structured layout.”
22:28–50: “FIG. 2F depicts elasticity software layers in blades 252 of a storage cluster, in accordance with some embodiments. In the elasticity structure, elasticity software is symmetric, i.e., each blade's compute module 270 runs the three identical layers of processes depicted in FIG. 2F. Storage managers 274 execute read and write requests from other blades 252 for data and metadata stored in local storage unit 152 NVRAM 204 and flash 206. Authorities 168 fulfill client requests by issuing the necessary reads and writes to the blades 252 on whose storage units 152 the corresponding data or metadata resides. Endpoints 272 parse client connection requests received from switch fabric 146 supervisory software, relay the client connection requests to the authorities 168 responsible for fulfillment, and relay the authorities' 168 responses to clients. The symmetric three-layer structure enables the storage system's high degree of concurrency. Elasticity scales out efficiently and reliably in these embodiments. In addition, elasticity implements a unique scale-out technique that balances work evenly across all resources regardless of client access pattern, and maximizes concurrency by eliminating much of the need for inter-blade coordination that typically occurs with conventional distributed locking.”
The Examiner finds the storage managers 274 executing write request for data and metadata within flash storage node 150, comprising various sized non-volatile solid state storage units, and in accordance with a compression format as disclosed in Mao teaches the claimed “compress data associated with write requests into data blocks of various sizes, the write requests being received at the node”.);
. . . [maintaining a pool of the various-sized compressed data blocks] (45:50–46:4: “Various embodiments could output compression data 404 in various data compression formats, known or to be devised, which are not further discussed herein. One suitable format for one embodiment of the hardware data compression pipeline 400 is the LZ 4 (Lempel-Ziv-Welch compression version 4) format, shown in FIG. 4 as an example. Other Lempel-Ziv data compression formats, such as LZ77, LZ78, LZ1, LZ2, LZFSE, LZJB, LZMA, LZO, LZRW, LZS, LZSS, LZW, LZWL, LZX, Broth, and Zstandard, and other compression formats may be suitable for various embodiments. In this example, variable length strings are represented in the compression data 404, with each string reported in the string record format shown. A token 406 takes one byte of the string record, in which the four high bits record the length of the literal in bytes, and the four low bits record the length of a match to the pre-compression data 402, or equivalently a match to the post-decompression data, i.e., a match to uncompressed data. Decompression is not shown, but is readily understood in available literature, and may be performed in software or in hardware in various embodiments.”); . . .and  
9applying an erasure code to the [ ] compressed data blocks to 10generate one or more encoded blocks of the write group for 11redundancy of the compressed data blocks	(12:5–35: “The embodiments depicted with reference to FIGS. 2A-G illustrate a storage cluster that stores user data, such as user data originating from one or more user or client systems or other sources external to the storage cluster. The storage cluster distributes user data across storage nodes housed within a chassis, or across multiple chassis, using erasure coding and redundant copies of metadata. Erasure coding refers to a method of data protection or reconstruction in which data is stored across a set of different locations, such as disks, storage nodes or geographic locations. Flash memory is one type of solid-state memory that may be integrated with the embodiments, although the embodiments may be extended to other types of solid-state memory or other storage medium, including non-solid state memory. Control of storage locations and workloads are distributed across the storage locations in a clustered peer-to-peer system. Tasks such as mediating communications between the various storage nodes, detecting when a storage node has become unavailable, and balancing I/Os (inputs and outputs) across the various storage nodes, are all handled on a distributed basis. Data is laid out or distributed across multiple storage nodes in data fragments or stripes that support data recovery in some embodiments. Ownership of data can be reassigned within a cluster, independent of input and output patterns. This architecture described in more detail below allows a storage node in the cluster to fail, with the system remaining operational, since the data can be reconstructed from other storage nodes and thus remain available for input and output operations. In various embodiments, a storage node may be referred to as a cluster node, a blade, or a server.”).
Enz (U.S. Patent Application Publication No. 2020/0169607 A1) discloses: 
compressing data associated with write requests into data blocks of various sizes, the write requests being received at a node of a storage cluster (Paragraph [0120]: “Moving now to FIGS. 4A and 4B, flow diagrams for one embodiment of the handling of I/O requests for a defined storage area with an associated pipeline definition in a disaggregated storage cluster are depicted. Turning first to FIG. 4A, a flow diagram for one embodiment of the handling of a write request for a storage area is depicted. At some point after a storage area (e.g., namespace or volume with associated pipeline definition) is defined in the disaggregated storage cluster, a write request for the storage area may be received 402. This write request may identify the storage area (e.g., include an identifier for the storage area) or a portion of the storage area to access (e.g., an address, length, or block of the storage area or a key for the storage area) (the storage area or portion thereof are collectively referred to herein as the storage identifier). The write request may also include the data to be written to the identified storage area. The write request may be sent to receiving storage target 410 a. This receiving storage target 410 a may be associated with the location returned to the user for accessing the storage area when it was designed.”); 
. . . [maintaining a pool of the various-sized compressed data blocks] (Paragraph [0125]: “The data service 432 b (e.g., an encoder or transcoder, encryption service, or other type of data service) may process the data 450 a and return the processed data 450 b (e.g., which may be of a different size or type than received data 450 a) to the first storage target 410 b (e.g., the storage target 410 on which the data service 432 b is deployed). When the data service 432 b is done, the resulting data 450 b can then be routed to the second storage target 410 b defined in the pipeline definition for the storage area along with the storage area identifier 452 for the storage area. Specifically, using the identified storage area object 486 b at the first storage target 410 b for the identified storage area, a destination storage target 410 for data for that storage area to be sent (e.g., for a write request) from the first storage target 410 b may be determined (here, second storage target 410 c), and the data 450 b generated at the first storage target 410 b may be routed to the determined storage target 410 c.”); . . . ; and 
applying an erasure code to the [ ] compressed data blocks to generate one or more encoded blocks of the write group for redundancy of the compressed data blocks (Paragraph [0047]: “In particular, in certain embodiments, the data services may be contained within a standard, driveless server that functions as a DS node (or alternatively may also have local storage). This server may have several network adapters such that it may function like an NVMeoF initiator (e.g., on the “back-end”) to remotely connect to media drives (e.g., often connecting to multiple different FBOFs). These remote drives then act the same as local drives in a typical NVMeoF target. The data service node can also act as a NVMeoF target (e.g., on the “front-end”) to export volumes or key/value namespaces to other initiators (e.g., hosts or the like). The exported volumes or namespaces may include volumes or namespaces including data on which processor intensive operations, including RAID levels, erasure encoding, encryption, compression, end-to-end data protection, or custom data transformations (such as transcoding data into multiple formats) are to be applied.”).
Li (U.S. Patent Application Publication No. 2021/0019066 A1) discloses: compressing data associated with write requests into data blocks . . . , the write requests being received at the node . . . ; 
organizing the [] compressed data blocks into a [ ] pool[] (Paragraph [0040]: “A “cold data pool,” “a cold data pool device,” or a “cold data pool box” refers to a computing device which is coupled to a network switch, and can include a plurality of storage drives. In the embodiments described herein, a distributed storage system can identify “cold” data stored in a storage node and move the cold data from the storage node to the cold data pool, as described below in relation to FIG. 6.”
Paragraph [0051]: “For example, during operation, compute node 302 (or 304) can receive an I/O request to read, write, or otherwise access data. In handling a write request, compute node 302 can send the data to both network switch A 312 and network switch B 314. Each of these network switches can write the data to its persistent cache, and immediately send back an acknowledgement to compute node 302 (or 304) of a successful write. Once the system has determined that the data has been successfully written to the respective persistent caches of network switches A 312 and B 314, one of the network switches can initiate the data reduction process, as described below in relation to FIG. 4. This data reduction process can include video transcoding, compression, de-duplication, and erasure coding, to obtain EC-encoded data which has been reduced in size from an original size. The EC-encoded data can be an EC codeword.”
Paragraph [0055]: “The system can move, transmit, or transfer identified cold data 356 and 358 to, respectively, network switch A 312 and network switch B 314, and can subsequently move, transmit, or transfer cold data 356 and cold data 358 from the respective network switches to cold data pool device 342 (e.g., via, respectively, communications 352 and 354).”
The Examiner finds the data reduction process, performed by network switch A 312 and network switch B 314, to obtain erasure encoded data from the received data and associated write request from compute node 302 as disclosed in Li teaches the claimed “compressing data associated with write requests into data blocks . . . , the write requests being received at the node”.
The Examiner further finds the transferring of the cold data 356 and cold data 358 from the respective network switches (A 312 or B 314) to cold data pool device 342 as disclosed in Li teaches the claimed “organizing the [] compressed data blocks into a [ ] pool[”.).
However, the Examiner finds Mao, Enz and Li do not teach or suggest the claimed “method comprising: compressing data associated with write requests into data blocks of various sizes, the write requests being received at a node of a storage cluster; organizing the various-sized compressed data blocks into a plurality of pools; selecting a set of compressed data blocks from one of the plurality of pools to form a write group; and applying an erasure code to the selected compressed data blocks to generate one or more encoded blocks of the write group for redundancy of the compressed data blocks.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 31 as allowable over the prior art.  

	Claims 22-30 and 32-40 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112